UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6647


MR. PAUL B. MCDONALD,

                      Plaintiff – Appellant,

          v.

DIVISION OF CORRECTIONS FOR THE STATE OF MARYLAND; CO II
MICHEAL STAUFFER, At Time of infraction, in His Official
and Individual Capacities, “ET AL”; CO II BRIAN HAWK, At
Time of infraction, in His Official and Individual
Capacities, “ET AL”; CO II TYSON T. HINCKLE, At Time of
infraction, in His Official and Individual Capacities, “ET
AL”; RODERICK R. SOWERS, Warden at Time of Infraction, in
His Official and Individual Capacities, “ET AL”; NANCY
ROUSE, Assist. Warden At Time of infraction, in her
Official and Individual Capacities, “ET AL”; LT. TIMOTHY
MUNSON, At Time of infraction, in His Official and
Individual Capacities, “ET AL”; EDWIN STIGILE, At Time of
infraction, in His Official and Individual Capacities, “ET
AL”; ALL UNMENTIONED MEMBER AT THIS TIME,


                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cv-00775-PJM)


Submitted:   May 30, 2013                      Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Paul B. McDonald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Paul B. McDonald appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    McDonald v. Div. of Corr. For Md., No. 8:13-cv-00775-PJM

(D. Md. Mar. 25, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument    would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      3